Order entered May 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00054-CV

                             BARBARA MEREDITH, Appellant

                                               V.

                    OXFORD TOWNHOMES, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07847-B

                                           ORDER
       We GRANT appellant’s May 27, 2015 unopposed motion for an extension of time to file

a brief. Appellant shall file a brief by JUNE 26, 2015.

       We GRANT cross-appellant Oxford Townhomes Addition Homeowner’s Association,

Inc.’s May 27, 2015 unopposed motion for an extension of time to file a brief. Cross-appellant

shall file a brief by JUNE 8, 2015.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE